The defendant was charged in three separate cases with the violation of an ordinance of the town of Samson, prohibiting the sale of liquor. By agreement of the parties, all of said cases were tried together before the same jury, resulting in a judgment of conviction in each case.
The assignments of error in the instant case are identical and present the same questions for review as in the case of J.W. Strickland v. Town of Samson (4 Div. 571) ante, p. 592,80 So. 166.
Under the authority of that case, the judgment of the lower court is affirmed.
Affirmed.